Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,6-10, 14-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 2010/0071004 A1 to Wightman, U.S. Patent Pub. No.2010/0107194 A1 to McKissick et al. (“McKissick”), and further in view of U.S. Patent No. 2016/0198213 A1 to Kim et al (“Kim”).

As to claim 1, Wightman teaches a channel device, comprising: a memory configured to store a watch list, the watch list comprising n predetermined number of channels, wherein n is an integer and wherein the predetermined number of channels are ranked from one to n; and a processor configured to obtain the watch list from a network database (¶0017, a list of channels numbered 1-n); determine a change from a first channel to a second channel (¶0017, ¶0042, channel switches accordingly to the order of the list of previously viewed channels, channel change request may result in the user switching from a presently viewed channel to the channel that is the head of the list update a rank of the first channel in the watch list to be one, wherein no channels are removed from the watch list (¶0042, the head of the list maybe removed but doesn’t have to be). Wightman does not teach an interface configured to receive program information for a first channel, wherein the first channel is a channel of the watch list.

McKissick teaches an interface configured to receive program information for a first channel, wherein the first channel is a channel of the watch list (¶0077, Fig. 12, a list of channels user wants to watch). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Wightman with McKissick. The suggestion/motivation would be providing techniques for notifying the user of television programs that are of interest to the user.

Wightman does not teach determine a display time associated with the first channel; determine whether the display time associated with the first channel meets or exceeds a threshold amount of time; determine that the first channel is in the watch list; and in response to a determination that the display time associated with the first channel meets or exceeds the threshold amount of time. 
Kannan teaches determine a display time associated with the first channel; determine whether the display time associated with the first channel meets or exceeds a threshold amount of time; determine that the first channel is in the watch list; and in response to a determination that the display time associated with the first channel meets or exceeds the threshold amount of time (Fig. 6, ¶0053, channel change command, a new channel is tuned to, determine the new channel has been tuned into for a predetermined amount of time (5 mins) the list is updated).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Wightman, with Kannan.  The suggestion/motivation would be providing the recently watched channels in a specialized interface (¶0018).

As to claim 2, Wightman, McKissick and Kannan teaches the device of Claim 1, determine a display time associated with the first channel; determine whether the display time associated with the first channel meets or exceeds a threshold amount of time; determine that the first channel is in the watch list; and in response to a determination that the display time associated with the first channel meets or exceeds the threshold amount of time (McKissick, ¶0077, ¶0096, predetermined notice time to notify the user of the start of a program).

As to claim 6, Wightman, McKissick and Kannan teaches the device of Claim 1, wherein the first channel was ranked a first value before being reranked, further including a third channel in the watch list ranked a second value before the first channel was reranked, wherein the second value is less than the first value and both the first and second values are less than n, wherein the processor is further configured to, in response to updating the rank of the first channel to be one, update a rank of the third channel to be the second value plus one (Wightman, ¶0038 and ¶0046)
As to claim 7, Wightman, McKissick and Kannan teaches the device of Claim 1, wherein the processor is further configured to store the updated rankings of the first channel and the third channel in the network database upon a determination that the channel device is powered off. (Wightman, ¶0017, ¶0034).
As to claim 8, Wightman, McKissick, and Kannan teaches the device of claim 1, wherein the watch list includes a plurality of channel lists associated with a respective plurality of users (Kannan, ¶0030).
As to claim 9, see the rejection of claim 1.
As to claim 10, see the rejection of claim 2.
As to claim 14, see the rejection of claim 6.
As to claim 15, see the rejection of claim 7.
As to claim 16, see the rejection of claim 8.
As to claim 17, see the rejection of claim 1.
As to claim 18, see the rejection of claim 2.
As to claim 22, see the rejection of claim 6
As to claim 23, see the rejection of claim 7.
As to claim 24, see the rejection of claim 8.

Claim(s) 3-5, 11-13, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wightman, McKissick and Kannan applied to claim1 above, and further in view of US 20160198213 A1


As to claim 3, Wightman, McKissick and Kannan teaches the device of Claim 2, Wightman and McKissick do not specifically teach wherein the processor is further configured to: determine program information for a second program on a second channel. Kim teaches wherein the processor is further configured to: determine program information for a second program on a second channel (Kim, ¶0077, the user can choose any number of reminders for programs); determine that the input to the first notification is not received for a predetermined amount of time (Kim, ¶0110); upon a determination that the input is not received for a predetermined amount of time, generate a second notification for display that indicates a title and a start time of the second program (Kim, ¶0077). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Wightman and McKissick with Kim. The suggestion/motivation would be providing an enhanced guide for the user.
As to claim 4, Wightman, McKissick and Kannan teaches the device of Claim 2, Wightman , McKissick does not specifically teach wherein the interface is further configured to receive an input in response to the first notification, the input comprising one of a record input indicating to record the first program and a watch input indicating to display the first program. Kim teaches wherein the first notification and the second notification each further include one or more of the following: a live stream associated with the program; a request for user input; and commands for a user to respond to the notification (Fig. 12, ¶0077, user can choose to watch the program and once the use has chosen it automatically tunes to the channel).   At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Wightman and McKissick with Kim. The suggestion/motivation would be providing an enhanced guide for the user.

As to claim 5, Wightman, McKissick, Kannan teaches the device of Claim 4, wherein the processor is further configured to determine that the first channel has been watched at least a predetermined number of times, wherein updating the rank of the first channel is additionally responsive to the determination that the first channel has been watched at least the predetermined number of times (McKissick, ¶0077, ¶0096, predetermined notice time to notify the user of the start of a program).

As to claim 11, see the rejection of claim 3.
As to claim 12, see the rejection of claim 4. 
As to claim 13, see the rejection of claim 5.
As to claim 19, see the rejection of claim 3.
As to claim 20, see the rejection of claim 4.
As to claim 21, see the rejection of claim 5.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTEN A KURIEN/Examiner, Art Unit 2421   

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421